Feb 26 2015, 9:03 am




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jill M. Acklin                                             Jenny R. Buchheit
McGrath, LLC                                               Stephen E. Reynolds
Carmel, Indiana                                            Ice Miller LLP
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                                February 26, 2015
Commitment of R.P.,                                       Court of Appeals Case No.
                                                          49A05-1405-MH-240
Appellant-Respondent,
                                                          Appeal from the Marion Superior
        v.                                                Court,
                                                          The Honorable Gerald S. Zore,
                                                          Judge.
Optional Behavior MHS,
                                                          Cause No. 49D08-1404-MH-13949
Appellee-Petitioner.




Riley, Judge.




Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015                Page 1 of 11
                                     STATEMENT OF THE CASE

[1]   Appellant-Respondent, R.P.,1 appeals the trial court’s Order of involuntary

      mental health commitment for a period not to exceed ninety days.

      We affirm.

                                                       ISSUE

[2]   R.P. raises one issue on appeal, which we restate as follows: Whether the trial

      court erred by finding that clear and convincing evidence established that R.P.

      presented a danger to others or was gravely disabled, thereby justifying an

      involuntary mental health commitment not to exceed ninety days pursuant to

      Ind. Code § 12-26-6-1.


                            FACTS AND PROCEDURAL HISTORY

[3]   On April 23, 2014, after receiving a report from R.P.’s sister, police officers

      were sent to check up on R.P. Earlier that month, R.P. had refused his

      monthly injection of Invega to treat his mental illness. After locating R.P. in

      his apartment, which was in disarray, the officers escorted him to the

      emergency room at Ball State Memorial Hospital because he appeared to be

      “paranoid,” have “mental issues,” and displayed “bizarre behaviors.”

      (Transcript p. 6). Hospital staff described R.P. as “fearful,” thinking “there




      1
       At the commitment hearing, R.P. testified that he was in the process of changing his name to K.A. and as
      such, the transcript reflects that R.P. is referred to as K.A.. However, because the name change did not
      appear to be finalized yet at the time of the commitment hearing, we will identify the Appellant-Respondent
      as R.P.

      Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015                    Page 2 of 11
      were people after him,” and needing “to acquire a firearm to protect himself.”

      (Tr. p. 6). That same day, hospital staff filed an application for emergency

      detention of a mentally ill and dangerous person, accompanied by a physician’s

      emergency statement. The application was approved by the Delaware County

      court.


[4]   Early the following morning, R.P. was transferred to Options Behavioral

      Health System (Options) in Indianapolis, Indiana. At Options, R.P. was

      examined by Dr. Olaniyi Osuntokun (Dr. Osuntokun), who diagnosed him

      with “Schizoaffective Disorder/Chronic Paranoid Schizophrenia.”

      (Appellant’s App. p. 7). Dr. Osuntokun clarified that R.P.’s Schizoaffective

      Disorder was the Bi Polar Type and that R.P. had recently decompensated. He

      displayed paranoid delusions, some of which were of a “grandiose nature.”

      (Tr. p. 7). R.P. believed himself to be employed in the Federal Service,

      expected to become president in November 2016, and believed to have children

      with multiple celebrities. He had episodes of mania and severe mood swings—

      “between very angry and becoming quite calm.” (Tr. pp. 7-8). Although he did

      not feel “insane,” R.P acknowledged hearing voices, seeing objects move, and

      feeling the presence of family members when he was alone. (Tr. p. 24).

      Because R.P. does not believe he has a mental illness, he has a conceded

      antipathy towards his medication, and is convinced that a multivitamin is the

      only medication needed.


[5]   On April 28, 2014, Options filed a report following emergency detention and a

      physician’s statement asserting that R.P. was suffering from a psychiatric

      Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 3 of 11
      disorder, is dangerous to others, and is gravely disabled. In his statement, Dr.

      Osuntokun noted that R.P. “is paranoid and delusional. He believes he needs

      to obtain a firearm. He had threatened to shoot persons he believed were

      harassing him.” (Appellant’s App. p. 13). Because it opined that R.P. was in

      “need of custody, care, or treatment in an appropriate facility,” Options

      petitioned the trial court to impose an involuntary temporary commitment, not

      to exceed ninety days. (Appellant’s App. pp. 13-14).


[6]   On May 1, 2014, the trial court conducted a hearing on Options’ petition. At

      the close of the evidence, the trial court held that R.P. was suffering from a

      mental illness that made him dangerous to others and made him gravely

      disabled. R.P. was found to be in need of custody, care, and treatment at

      Options for a period of time not to exceed ninety days.


[7]   R.P. now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

                                                   I. Mootness

[8]   R.P. appeals the trial court’s involuntary commitment Order, which was issued

      on May 1, 2014, and set to expire ninety days later, i.e., July 30, 2014. As such,

      R.P. has been released from Options. Therefore, this court cannot render

      effective relief to him. When a court is unable to render effective relief to a

      party, the case is deemed moot and usually dismissed. In re Commitment of J.B.,

      766 N.E.2d 795, 798 (Ind. Ct. App. 2002). “Although moot cases are

      dismissed, Indiana courts have long recognized that a case may be decided on

      Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 4 of 11
      its merits under an exception to the general rule when the case involves

      questions of ‘great public interest.’” In re Lawrance, 579 N.E.2d 32, 37 (Ind.

      1991). Typically, cases falling in the “great public interest” exception contain

      issues likely to recur. Id.


[9]   Indiana statutory and case law affirm that the value and dignity of the

      individual facing commitment or treatment is of great societal concern. In re

      Mental Commitment of M.P., 510 N.E.2d 645, 646 (Ind. 1987) (noting that the

      statute granting a patient the right to refuse treatment “profoundly affirms the

      value and dignity of the individual and the commitment of this society to

      insuring humane treatment of those we confine”). Moreover, for the ordinary

      citizen, commitment to a mental hospital produces “a massive curtailment of

      liberty” and thus “requires due process protection.” Addington v. Texas, 441
U.S. 418, 425, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979). The loss of liberty

      produced by an involuntary commitment is more than a loss of freedom

      resulting from the confinement. Commitment to a mental hospital “can

      engender adverse social consequences to the individual; . . . [w]hether we label

      this phenomena stigma or choose to call it something else . . . we recognize that

      it can occur and that it can have a very significant impact on the individual.”

      Id. The Addington Court expressed concern that an involuntary commitment

      might be ordered on the basis of a few isolated instances of unusual conduct

      occurring within a range of conduct that is generally acceptable. See id. As

      everyone exhibits some abnormal conduct at one time or another, “loss of




      Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 5 of 11
       liberty calls for a showing that the individual suffers from something more

       serious than is demonstrated by idiosyncratic behavior.” Id.


[10]   The instant case involves the proof necessary to establish that a person is

       dangerous or gravely disabled and in need of involuntary commitment. This

       issue is of great public importance and likely to recur; therefore, we will address

       R.P.’s claim on its merits.


                                          II. Sufficiency of the Evidence

[11]   Not contesting his diagnosis of mental illness, R.P. solely contends that Options

       presented insufficient evidence to establish that he was dangerous to others or

       gravely disabled and that his commitment at Options was the least restrictive

       environment suitable for treatment. When reviewing a challenge to the

       sufficiency of the evidence, we look to the evidence most favorable to the trial

       court’s decision and all reasonable inferences drawn therefrom. In re

       Commitment of G.M., 743 N.E.2d 1148, 1150-51 (Ind. Ct. App. 2001). We

       consider three factors to determine whether the totality of the circumstances

       supports an involuntary commitment: “the gravity of the behavior leading to

       hospital admission, behavior in the hospital, and the relationship between

       problematic behaviors and the person’s mental illness.” In re Commitment of

       T.K., 993 N.E.2d 245, 248 (Ind. Ct. App. 2013). If the trial court’s

       commitment order represents a conclusion that a reasonable person could have

       drawn, the order must be affirmed, even if other reasonable conclusions are

       possible. Commitment of G.M., 743 N.E.2d at 1151.


       Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 6 of 11
                                             1. Dangerous to Others


[12]   “Dangerous” means “a condition in which an individual[,] as a result of mental

       illness, presents a substantial risk that the individual will harm the individual or

       others.” I.C. § 12-7-2-53. “Dangerousness must be shown by clear and

       convincing evidence indicating that the behavior used as an index of a person’s

       dangerousness would not occur but for that person’s mental illness.” In re

       Commitment of C.A., 776 N.E.2d 1216, 1218 (Ind. Ct. App. 2002). In other

       words, abnormal risk-taking will not support a finding a person is dangerous as

       defined by statute, unless that risk-taking is caused by mental illness.

       Commitment of J.B. v. Midtown Mental Health Ctr., 581 N.E.2d 448, 452 (Ind. Ct.

       App. 1991), trans. denied.


[13]   Analogizing his situation to Matter of Commitment of Gerke, 696 N.E.2d 416 (Ind.

       Ct. App. 1998), R.P. characterizes his quest to obtain a firearm for protection as

       nothing more than “a risky or dangerous choice in order to avoid a threatening

       situation,” which does not rise to the level of dangerousness as defined in the

       statute. (Appellant’s Br. p. 10) In Gerke, Gerke unilaterally decided to stop his

       medication for schizophrenia. Id. at 417. At some point thereafter, he called

       his mother and requested that she bring his checkbook to his apartment so he

       could purchase some soft drinks and milk. Id. When his mother arrived, Gerke

       discovered that she had already purchased the items. Id. Gerke became angry

       and damaged his mother’s car. Id. at 417-18. Analyzing the situation, the Gerke

       court noted that “[a]lthough Gerke has a long history of making violent threats

       to family, there has never been a single episode in which these threats elevated

       Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 7 of 11
       into any type of physical attack.” Id. at 420. Nevertheless, we concluded that

       “Gerke’s reaction to his confrontation with his mother is not the type of

       idiosyncratic, risky behavior which might fall within an acceptable range of

       conduct.” Id. Finding that Gerke’s mental illness exacerbated to where he now

       had “the capability to express his anger with physical violence,” we concluded

       that Gerke “presented a substantial risk that he might harm others.” Id. at 421.


[14]   Gerke cautions that a trial court is not required to wait until harm has nearly or

       actually occurred before determining that an individual poses a substantial risk

       of harm to others. Id. at 421. We clarified that a commitment premised upon a

       trial court’s prediction of dangerous future behavior, without prior evidence of

       the predicted conduct, was valid, and observed “[t]he old adage of ‘the dog gets

       one bite’ does not, and should not, apply in the context of commitment

       proceedings, despite the severe restrictions on liberty imposed by commitment

       to a mental facility.” Id.


[15]   Thus, although R.P., unlike Gerke, has no history of violence or using any

       firearms upon another individual, this does not preclude the trial court from

       finding that R.P. posed a substantial risk to others. At the commitment

       hearing, Dr. Osuntokun testified that he had diagnosed R.P. with

       Schizoaffective Disorder, and displaying grandiose paranoid delusions. R.P.

       suffered from mania and severe mood swings—“between very angry and

       becoming quite calm.” (Tr. pp. 7-8). His treating physician explained that on

       multiple occasions, R.P. had threatened to purchase a gun and to “kill people.”

       (Tr. p. 10). Even though R.P. had informed his doctor that “the people [were]

       Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 8 of 11
       trying to put [him] in the hospital, and the people [were] trying to put [him] in

       jail,” he could not name specific individuals. (Tr. p. 11). Because of his refusal

       to accept that he has a mental illness, R.P. initially refused his medication at

       Options, thinking he merely needed a multivitamin, and only became more

       compliant with his medication regime immediately prior to his commitment

       hearing. Although R.P. “somewhat relented on the idea that he needs to buy a

       firearm” on the day before the commitment hearing, his treating physician saw

       a “need to remain in the hospital for stabilization.” (Tr. p. 12). Dr. Osuntokun

       opined that “the combination of the mental illness, especially delusions of

       paranoia, and his intent to obtain a firearm make him a serious threat to other

       people” and emphasized unequivocally that “as a result of his mental illness,”

       R.P. is “a danger to others.” (Tr. pp. 10, 11). Based on this evidence, a

       reasonable person could have concluded that R.P. posed a substantial risk of

       harm to others and, thus, was dangerous. Therefore, Options presented

       sufficient evidence to support the trial court’s order.2


                            [16]     2. Appropriateness of the Commitment


[17]   In order for a court to involuntarily commit an individual under Indiana Code

       section 12-26-2-5(e), the commitment must be appropriate. The determination




       2
        Because we conclude that sufficient evidence was introduced to establish that R.P.was dangerous to others,
       we need not consider his argument that Options produced insufficient evidence to support the trial court’s
       conclusion that he was gravely disabled. See I.C. § 12-16-2-5(e).

       Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015                   Page 9 of 11
       of whether an involuntary commitment is appropriate is fact-sensitive.

       Commitment of S.T. v. Cmty. Hosp. N., 930 N.E.2d 684, 690 (Ind. Ct. App. 2010).


[18]   The evidence reflects that prior to his admission to Ball State Memorial

       Hospital and Options, R.P. had unilaterally stopped his monthly injection of

       Invega, thinking he merely needed a multivitamin. His apartment was in

       disarray and he displayed poor personal hygiene.


[19]   While at Options, he initially refused oral medication to treat his

       Schizoaffective disorder, relenting only immediately before his commitment

       hearing. He disagreed with Dr. Osuntokun’s diagnosis of his mental illness,

       and lacked any “insight into his illness.” (Tr. p. 9). Dr. Osuntokun testified

       that after R.P. started taking his medication, his behavior improved. See In re

       Commitment of Heald, 785 N.E.2d 605, 615 (Ind. Ct. App. 2003) (commitment

       was appropriate because Heald did not acknowledge her mental illness and

       refused to take medication, and there was no evidence that family was able to

       appropriately monitor her condition), trans. denied. Dr. Osuntokun asserted

       that, at this time, R.P.’s treatment plan was the “least restrictive treatment plan

       likely to bring about an improvement in his condition.” (Tr. p. 14). The

       benefits of this proposed treatment plan outweighed any risk of harm to R.P.

       Therefore, we affirm the trial court, and find that a temporary commitment at

       Options was appropriate.


                                                CONCLUSION



       Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 10 of 11
[20]   Based on the foregoing, we conclude that the trial court properly ordered R.P.’s

       involuntary commitment because he presented a danger to others pursuant to

       I.C. § 12-26-6-1.


[21]   Affirmed.


[22]   Vaidik, C. J. and Baker, J. concur




       Court of Appeals of Indiana | Opinion | 49A05-1405-MH-240 | February 26, 2015   Page 11 of 11